OPINION
{¶ 1} Defendant-appellant Richard J. Walker, Sr., appeals from his no contest plea and sentence for one count of theft of a check, a felony of the fifth degree. Walker was sentenced to a prison term of eight months. Walker's appellate counsel has filed a brief pursuant to Anders v.California (1967), 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed.2d. 493, indicating that there are no meritorious issues to be presented on appeal. By entry filed June 1, 2005, we advised Walker that his appellate counsel had filed an Anders brief and allowed him sixty days within which to file his own pro se brief. Walker has not filed his own pro se brief.
 {¶ 2} Pursuant to Anders, supra, we have independently reviewed the record. We agree with Walker's appellate counsel that there are no meritorious issues presented on appeal. We reviewed the entire record and found that the trial court complied with the requirements of Crim. R. 11 (C) in accepting Walker's no contest plea.
 {¶ 3} After reviewing the transcript of the plea hearing, it is clear that the trial court properly determined that Walker's plea was made voluntarily and with an understanding of the nature of the charges. He was advised of the maximum penalty, as well as all the rights which he waived as a result of his plea.
 {¶ 4} Finally, a review of the sentencing hearing transcript reveals that the trial court properly set forth the reasons for not sentencing Walker to the shortest term of incarceration possible. The court stated those reasons with particularity and concluded that the minimum term would demean the seriousness of the offense and would not adequately protect the public.
 {¶ 5} We agree with Walker's appellate counsel that no meritorious issues are present in this appeal.
Judgment affirmed.
Brogan, P.J. and Fain, J., concur.